Title: To George Washington from the Board of War, 24 May 1780
From: Board of War
To: Washington, George



Sir,
War office [Philadelphia] May 24. 1780

We have recieved a letter from Mr Pausch, Surgeon Major of the Hessian regimt of Knyphausen, informing that Major de Stein on his return from New York—brought a letter from Genl Knyphausen to Genl St Clair, intreating that Mr Pausch might be permitted to go into New York. Genl St Clair informs us that he communicated Genl Knyphausen’s letter to your Excellency, and that you consented to his request in favor of Mr Pausch. But as he has not actually recieved a passport, we imagine it may have slipped your Excellency’s memory, or the Comy has not attended to your directions. We therefore beg leave to remind your Excellency of General Knyphausen’s request, that such order may be taken thereon as your Excellency may think proper.
We are also induced, from the recommendations of divers persons in his favor, to inclose to your Excellency a letter from Ensign Hamilton

of the 17th British regt requesting permission to go into New York for a few days to settle some accounts; submitting to your Excellency the propriety of granting or refusing his requests. We have the honour to be with great respect your Excellency’s most obedt servants.

By order of the boardTim. Pickering

